Dismissed and Memorandum Opinion filed July 19, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                 NO. 14-08-00651-CV

 RONALD KEITH BLOOMINGKEMPER, UNITED SECURITIES ALLIANCE,
           INC., AND MARKETING ALLIANCE, INC., Appellants

                                           V.

   JOHN W. MCCAIN, SAVANNA MCCAIN, TIM SHOULDERS, MICHELLE
        SHOULDERS, TERRY YARBROUGH, MARK YAWS, AMY YAWS,
       KAREN WESSELS, BETTY J. WEST, BOBBY L. WEST, MICHAEL B.
           COCUREK, JAMES PETKAS, LEAH D. PETKAS, JAMES A.
         TOUCHSTONE, KEVIN WASNER, INTREPID INTERNATIONAL
     INVESTMENTS, INC., ARMANDO LOPEZ, HILDA PEREZ LOPEZ, AND
                    MAXIMO H. MARTINEZ, Appellees

                       On Appeal from the 151st District Court
                               Harris County, Texas
                          Trial Court Cause No. 97-45765



                        MEMORANDUM OPINION

      On May 24, 2012, this court issued an order stating that unless appellants
submitted a brief on or before June 25, 2012, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
      Appellants filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                          2